     Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.1 Page 1 of 37




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

KERRY NAGY, Personal Representative of             Hon.
the Estate of Sophia Nagy, Deceased
                                                   Case No.
        Plaintiff,
                                                   COMPLAINT AND JURY DEMAND
v.

LIVANOVA DEUTSCHLAND GMBH (f/k/a
Sorin Group Deutschland GmbH) and
LivaNova Holding USA, Inc. (f/k/a Sorin
Group USA, Inc.),

        Defendants.

                                             /
Adam J. Brody (P62035)
Brion B. Doyle (P82070)
VARNUM, LLP
Attorneys for Plaintiffs
PO Box 352
Grand Rapids, MI 49501-0352
(616) 336-6000
                                             /

                                         COMPLAINT

        Plaintiff Kerry Nagy, Personal Representative of the Estate of Sophia Nagy, by way of

Complaint against Defendants LivaNova Deutschland GMBH (f/k/a Sorin Group Deutschland

GmbH) and LivaNova Holding USA, Inc. (f/k/a Sorin Group USA, Inc.) alleges as follows:

                          PARTIES, JURISDICTION, AND VENUE

        1.      Decedent Sophia Nagy ("Decedent") lived in Paw Paw, Michigan and was a

citizen of Van Buren County in the State of Michigan.

        2.      Plaintiff Kerry Nagy ("Plaintiff") lives in Paw Paw, Michigan and is a citizen of

Van Buren County in the State of Michigan. Plaintiff was appointed Personal Representative of

the Decedent's estate by the Probate Court of the State of Michigan, Van Buren County.
  Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.2 Page 2 of 37




          3.    Defendant LivaNova Deutschland GmbH (f/k/a Sorin Group Deutschland GmbH)

is a foreign corporation organized under the laws of Germany with its principal place of business

at Lindberghstrasses 25, D-80939, Munich, Germany.

          4.    Defendant LivaNova Holding USA, Inc. (f/k/a Sorin Group USA, Inc.) is

incorporated under the laws of Delaware with its principal place of business at 14401 W 65th

Way, Arvada, Colorado 80004.

          5.    The amount in controversy exceeds $75,000, exclusive of interest and costs.

          6.    By reason of the amount in controversy and diversity of citizenship, this Court has

subject matter jurisdiction over this action. 28 U.S.C. § 1332.

          7.    Personal jurisdiction exists over Defendants, LivaNova GmbH and Sorin Group

USA, Inc., in the United States and in Michigan due to the general and specific contacts they

maintain. Defendants maintain those contracts presently and did so at all times material to this

action.

          8.    Venue is proper in this District because a substantial part of the events and/or

omissions giving rise to the Plaintiff's claims emanated from activities within this jurisdiction

and because this Court has personal jurisdiction over Defendants. 28 U.S.C. § 1391.

                                      General Factual Allegations

          The University of Michigan Health System Announces Patient Exposure to Bacteria

          9.    On or about October 14, 2016, the University of Michigan Health System

announced that nearly 7,000 of its patients were exposed to a mycobacterium chimaera ("M.

chimaera"), a rare type of nontuberculous mycobacterium ("NTM")




                                                 2
  Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.3 Page 3 of 37




       10.     The Health System's announcement came after the FDA announced a link

between Sorin Sorin 3T Heater-Cooler System Heater-Cooler systems ("Sorin 3T Heater-Cooler

system" or "Sorin 3T Heater-Cooler device") and NTM.

       11.     According to the Health System, patients who underwent surgery with

cardiopulmonary bypass, including cardiac surgery, general thoracic surgery, or vascular

surgery, between June 2011 and August 2016 were at risk for infection with NTM.

       12.     M. Chimaera occurs naturally in the environment and rarely causes illness.

However, it poses a unique risk to patients whose organs or chest cavities are directly exposed to

the bacteria during surgery.

       13.     Because M. Chimaera is a slow-growing bacterium, it can take years before

manifestation of an infection, which most commonly causes endocarditis or a disseminated

infection spread throughout the body.

       14.     Symptoms of M. Chimaera are non-specific and may include night sweats,

muscle aches, weight loss, unexplained fever, and drainage or redness or the surgical wound.

       15.     While death is certainly a risk of this type of infection, there are treatments

available. These include draining collections of pus or removing the infected tissue, coupled with

rigorous administration of a series of appropriate antibiotics for prolonged periods of time. The

type and period of treatment can vary greatly from patient to patient.

       16.     The diagnosis of an M. Chimaera infection requires targeted culturing and/or

molecular diagnostic testing, the results of which take at least 6-8 weeks.

       Defendants' 3T Heater-Cooler Systems as the Infection Source

       17.     Defendants designed, manufactured, marketed, and sold the Sorin 3T Heater-

Cooler System.



                                                 3
    Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.4 Page 4 of 37




        18.      The Sorin 3T Heater-Cooler System regulates blood temperature by circulating

water through tubes into a heat exchanger, where blood is pumped into separate chambers during

surgery. The water tanks and other areas where water pass through aerosolize a vapor containing

NTM, which exits out of the device and is pushed into the ambient act of the operating room

through the System's exhaust fan. Thus, when used in an operating room, the Sorin 3T Heater-

Cooler System will produce contaminated vapor, which enters the sterile surgical field and the

patient's open body.




        Figure 1 (From Defendants' publicly available presentation to the FDA Circulatory

Devices Panel on June 2, 2016.)

        19.      Published studies dating back to the 1980s confirm that NTM is commonly found

in water and has a high propensity to become airborne (aerosolize) through natural processes.1



1
  See e.g., Wendt, et al., Epidemiology of Infection by Nontuberculous Mycobacteria, III. Isolation of Potentially
Pathogenic Mycobacteria from Aerosols, American Review of Respiratory Disease, 1980 (“Field experiments
have confirmed the existence of a natural mechanism for the transfer of significant numbers of mycobacteria
from water to air.”); Falkinham, Mycobacterial Aerosols and Respiratory Disease, Emerging Infectious Diseases,

                                                         4
  Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.5 Page 5 of 37




        20.      The medical and scientific community recognized the potential for contaminated

water from heater-cooler devices to infect patients intraoperatively as early as November 2002.2

        21.      On or about September 19, 2005, Defendants Deutschland GmbH (then known as

Sorin Group Deutschland GmbH) submitted a notice of intent to market the Sorin 3T Heater-

Cooler system pursuant to the FDA's Section 510K premarket notification process because the

device was substantially equivalent to a legally marketed device that is not subject to premarket

approval. 21 CFR 807.92(a)(3)

        22.      On or about June 6, 2006, the FDA sent a letter to Sorin Group Deutschland

GmbH, stating that it had determined that the Sorin 3T Heater-Cooler system was substantially

equivalent to legally marketed predicate devices that do not require the more rigorous FDA Pre-

Market Approval application process. 510K number K052601.

        23.      This FDA approval allowed the Defendants to market the Sorin 3T Heater-Cooler

system subject to the conditions and regulation in the approval letter.

        24.      Any commercial distribution of the Sorin 3T Heater-Cooler System that does not

comply with the conditions set forth in the letter are violations of the Federal Food, Drug, and

Cosmetic Act.

        25.      Defendants were required to comply with all of the Federal Food, Drug, and

Cosmetic Act's requirements, including, but not limited to, Registration and Listing (21 CFR part

807); Labeling (21 CFR part 801); Good Manufacturing Practice Requirements as set forth in the




July 2003 (“Environmental opportunistic Mycobacteria are present in drinking water, resistant to disinfection,
able to provoke inflammatory reactions, and readily aerosolized.”).


        2
        See The Heater-Cooler Unit—A Conceivable Source of Infection, Weitkemper, et al., The Journal of the
American Society of Extra-Corporeal Technology, 2002.

                                                        5
   Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.6 Page 6 of 37




Quality Systems Regulation (21 CFR part 820); and if applicable, the Electronic Product

Radiation Control Provisions (Sections 531-542 of the Act; 21 CFR 1000-1050)

           26.   Invasive cardiovascular infections identified as NTM have been reported in

Switzerland, Germany, and the Netherlands since 2011. 3

           27.   A public health investigation in Switzerland following six patient infections since

2011 included microbiological examinations of environmental samples that identified M.

Chimaera contamination in heater-cooler units, including water samples from inside the units.

Samples of the ambient air were positive for M. chimaera when the units were running, but

negative when they were turned off.4

           28.   In April 2011, the FDA visited Defendant Sorin Group Deutschland GmbH's

manufacturing facility in Munchen, Germany for a plant inspection and to discuss safety

concerns with the Sorin 3T Heater-Cooler System. The FDA advised the company that these

devices harbored dangerous bacteria and that it had failed to make a proper risk assessment for

cleaning the devices to prevent bacterial infections in patients exposed in the operating room.

           29.   Defendants conceded to the FDA that this particular patient-risk was "not

considered" because it was "not of concern."

           30.   During this inspection, the FDA also advised Defendants that the bacterial growth

charts it used to justify the original instruction for device disinfection every 14 days allowed

       3
           ECDC Rapid Risk Assessment, Invasive Cardiovascular Infection by Mycobacterium Chimaera Potentially
Associated with Heater-Cooler Units Used During Cardiac Surgery, April 30, 2015, available online at
http://ecdc.europa.eu/en/publications/Publications/mycobacterium-chimaera-infection-associated-with-heater-
cooler-units-rapid-risk-assessment-30-April-2015.pdf (last accessed on June 26, 2018).
          4
            Subsequent studies have further confirmed that the 3T aerosolizes M. Chimaera when powered on. See
 e.g., Lyman, et al. Invasive Nontuberculous Mycobacterial Infections among Cardiothoracic Surgical Patients
 Exposed to Heater-Cooler Devices, Emerging Infectious Diseases, May 2017; Gotting, et al., Heater-Cooler Units:
 Contamination of Crucial Devices in Cardiothoracic Surgery, Journal of Hospital Infection, February 2016;
 Sommerstein, et al., Transmission of Mycobacterium Chimaera from Heater-Cooler Units during Cardiac Surgery
 Despite an Ultraclean Air Ventilation System, Emerging Infectious Diseases, June 2016.



                                                       6
  Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.7 Page 7 of 37




bacterial overgrowth well in excess of safe standards in just one and a half days. The company

admitted to the FDA that its cleaning instructions did not meet these standards and that it had no

information to support the cleaning methods it disseminated to U.S. purchasers.

        31.     On or about January 28, 2014, Sorin Group Deutschland received a report from a

health professional that one or more patients experienced an infection after surgeries in which the

Sorin 3T Heater-Cooler Device was used. The hospital's investigation found bacteria in the tanks

of all 3T devices at the facility.

        32.     On or about February 27, 2014, Sorin Group Deutschland filed a MAUDE

Adverse Event Report with the FDA.

        33.     In May 2014, Defendants created a task force to investigate the risk of NTM

infections from Sorin 3T Heater-Cooler Devices.

        34.     On or about June 19, 2014, Sorin Group USA received a report from a user

facility's risk manager that fifteen patients tested positive for an "atypical mycobacterium

infection." Out of the fifteen infected patients, four had died.

        35.     On or about June 20, 2014, the Greenville Health System, in Greenville, South

Carolina, publicly announced that 14 patients had tested positive for a rare NTM. The majority

of these patients were exposed to bacterium during open-heart surgeries. At that time the

Greenville Health System indicated that there had been three deaths resulting from these

infections. Within a month, the patient death toll increased to four.

        36.     Upon information and belief, this Greenville outbreak was the outbreak that was

reported to Sorin Group USA on June 19, 2014.

        37.     On July 21, 2014, after the South Carolina Department of Health and

Environmental Control investigated the Greenville outbreaks, it outline specific measures that



                                                  7
  Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.8 Page 8 of 37




need to be immediately implemented related to "carioplegia machines" (i.e the Sorin 3T Heater

Cooler Systems used by the Greenville Health System).

       38.     In July 2014, Defendants found NTM present in the water circuits of Sorin 3T

Heater-Cooler Devices returned from the field. Thereafter, an "Important Information" letter was

sent by Defendants to all Sorin 3T Heater-Cooler System users, informing them of the risk of

NTM infections and reminding them of the importance of water disinfection procedures.

       39.     The July 2014 “Important Information” letter was sent “Attention: Hygiene

Specialists, Cardiac Surgery Operating Room Responsible, Risk/Safety Managers, Distributors,

Clinicians, Perfusionist and other users of these devices.”

       40.     The July 2014 “Important Information” letter states as follows:

       “We would like to bring to the attention of our customers a newly identified risk
       for cardiac surgery patients. Some cardiac surgery patients have been infected
       with a slow growing Mycobacterium chimaera....It is important to assure that
       your staff is aware of the Mycobacteria risk and to review your hygiene &
       surgical practices in the cardiac surgery theatre. This review should include your
       sampling and monitoring programs for your water sources, solution preparations
       and systems that use water in the cardiac surgery theatre. Among these water
       systems, heater cooler device(s) need strict adherence to the cleaning, disinfection
       and maintenance according to the operating manual....Without vigilant
       performance of the disinfection per the Operating Instructions, these organisms
       can multiply in a heater cooler device and potentially form biofilm....”

       41.     The July 2014 "Important Information" letter continues:

       “One of the highest risks of contamination for the patient is a direct contact
       transfer of water/solution droplets containing mycobacteria into the surgical
       field. Another risk that should be reviewed is the air distribution within the
       cardiac surgery theatre as this can be a transmission method for mycobacteria.
       The air conditioning as well as ventilation units including the heater cooler
       device fans need to be considered in that analysis.”

       42.     The July 2014 "Important Information" letter also states:

       “During the investigation work it has been identified that some hospitals heater
       cooler devices are contaminated. By way of caution and as a safety measure,
       Sorin reminds its customers using heater cooler devices about the importance of


                                                 8
  Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.9 Page 9 of 37




        adhering to the correct maintenance of the device at all times and in particular to
        assure that the cleanliness of the water in the device is maintained. If the water is
        not properly disinfected and maintained, microbiological growth can occur within
        the device and over time biofilm may form.”

        43.    The July 2014 “Important Information” letter states that “strict guidance to the

instructions is mandatory for the safe use of the device.”

        44.    The July 2014 "Important Information" letter also enclosed Defendants' latest

version of the operating instructions for the Sorin 3T Heater-Cooler devices (hereinafter "2014

IFU")

        45.    According to Part 5.2 of the 2014 IFU, entitled, “Filling the water tanks,” the

“water tanks must be disinfected prior to operating the heater-cooler for the first time.” Filtered

tap water was to be used, and in order to prevent microbial growth, “100 ml of medical grade 3%

hydrogen peroxide should be added to the filtered tap water.” Every five days, 50 ml of hydrogen

peroxide was to be added to the water tank, and the water “should be changed every two weeks.”

        46.    According to Part 6.2.1 of the 2014 IFU, entitled, “Disinfection of the water

circuits,” “[t]he water circuits must be disinfected prior to operating the heater-cooler for the first

time, when placing the unit in storage and if the hydrogen peroxide procedure was not routinely

performed. In order to prevent microbial growth, we recommend performing the disinfection

cycle every 3 months.”

        47.    The disinfection procedure listed in Part 6.2.1 of the 2014 IFUs applies to the

“water circuits,” which includes the pump, heating and cooling tanks, fittings and all

interconnecting tubing.

        48.    Part 6.2.1 of the 2014 IFU states, “[f]or disinfection of the water circuits, use

Clorox® Regular-Bleach, Maranon or another SORIN GROUP approved disinfectant.”




                                                  9
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.10 Page 10 of 37




       49.     According to Part 6.2.1 of the 2014 IFU, either 6.76 fluid ounces of Clorox bleach

or 420 milliliters of Maranon must be added to the Sorin 3T Heater-Cooler System’s water tank

to properly disinfect the device.

       50.     According to Part 6.2.2 of the 2014 IFU, entitled, “Protecting the water circuits

from microbial growth,” “[t]he water in the water circuits should be changed every two weeks

and hydrogen peroxide added to prevent microbial growth.”

       51.     On or about August 6, 2014, Sorin Group USA filed a MAUDE Adverse Event

Report with the FDA relating to the Sorin 3T Heater-Cooler System. According to this Adverse

Event Report, the investigation was ongoing but "[t]he common denominator for the cardiac

surgeries is the profusion machine. The machine has been cultured and found to have the

mycobacterium in the water."

       52.     Upon information and belief, in September 2014, Sorin Group Deutschland's own

investigation revealed the presence of mycobacteria on units located at its manufacturing facility.

       53.     On or about January 13, 2015 Sorin Group Deutschland received a report from a

health professional that "their 3T heater cooler machines in use appear to be contaminated with

mycobacterium."

       54.     On or about February 13, 2015, Sorin Group Deutschland filed a MAUDE

Adverse Event Report with the FDA.

       55.     On or about March 11, 2015, an article entitled "Prolonged Outbreach of

Mycobacterium Chimaera Infection after Open-Chest Heart Surgery" (hereinafter "Sax article")

was published in the journal, Clinical Infectious Diseases.




                                                10
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.11 Page 11 of 37




       56.    The Sax article reported findings of an investigation in which mycobacteria

chimaera were cultured from water circuits of heater cooler-units and from air samples collected

when the units were in use.

       57.    The Sax article concluded that "[t]he epidemiological and microbiological

features of this prolonged outbreak provided evidence for the airborne transmission of

M.chimaera from contaminated heater-cooler unit water tanks to patients during open-heart

surgery."

       58.    On or about April 7, 2015, a laboratory contracted by the Defendants completed

testing designed to evaluate the effectiveness of the Sorin 3T Heater-Cooler System's updated

disinfection procedures in eliminating various bacteria, including mycobacteria chimaera

       59.    According to a White Pater authored by Sorin Group Deutschland, "[w]ith the

enhanced hygiene concept, it is possible to achieve a bacterial count lower than 100 CFU/ml and

no mycobacteria in the water of the Sorin 3T Heater-Cooler System heater-cooler."

       60.    Sorin Group Deutschland's White Paper specifically notes that its test results

which demonstrated the efficacy of its "expanded hygiene concept," were limited to new devices

only. The White Paper states as follows:

              Note: all of the above results have been obtained on a new device released
              from production. This means that the initial level of bacterial
              contamination was limited, and specifically, that no biofilm or any other
              environment favorable to bacterial growth was present. The efficacy of
              the same disinfectant on a highly contaminated device could not be
              demonstrated. (emphasis added)

       61.    Upon information and belief, by April 2015, the Defendants knew that their

original disinfecting process was ineffective in eliminating mycobacteria chimaera from the

Sorin 3T Heater-Cooler System, and that their "enhanced hygiene concept" was ineffective in

eliminating mycobacteria chimaera from devices that were not new and/or already contaminated.


                                               11
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.12 Page 12 of 37




       62.     On or about April 30, 2015, the European Centre for Disease Prevention and

Control issued a Rapid Risk Assessment, which linked cardiac surgery-associated

mycobacterium chimaera infections to heater-cooler units.

       63.     According to the Defendants, in May 2015, they set up a "deep disinfection

service" at Sorin Group Deutschland facilities, after realizing that "existing disinfection

procedures would not be sufficient to reduce the risk of bacterial contamination of a heater-

cooler device if it had not been properly maintained (according to IFU) for a long period of time,

thus allowing a biofilm to grow in the water circuit."

       64.     On or about June 3, 2015, Sorin Group Deutschland authored a Field Safety

Notice entitled, "Cardiac Surgery Mycobacterium Risks Disinfection and Cleaning of Sorin

Heater Cooler Devices."

       65.     The June 3, 2015 Field Safety Notice states as follows:

               "Sorin has become aware that the actual disinfection practices and water
               maintenance that some users have been performing are not always conducted
               according to our Instructions for Use. Without vigilant performance of the
               disinfection and maintenance procedures per the Instructions for Use, organisms
               can multiply in a heater cooler device and potentially form biofilm. The biofilm
               provides an opportunity for bacteria, including Mycobacteria, to colonize within
               the device. Once colonized, there is a possibility that bacteria can become
               aerosolized when the heater cooler device is operated and serve as a source of
               contamination."

       66.     The June 3, 2015 Field Safety Notice also provided customers with updated

Instructions for Use regarding disinfection and maintenance procedures.

       67.     On or about June 11, 2015, the United Kingdom's Medicines and Healthcare

Products Regulatory Agency issued a Medical Device Alert, warning of the risk of

mycobacterium infection in patients undergoing cardiac surgery, associated with heater-coolers

used with cardiopulmonary bypass machines.



                                                12
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.13 Page 13 of 37




       68.     On or about June 15, 2015, Sorin Group Deutschland authored a Field Safety

Notice entitled, “Cardiac Surgery Mycobacterium Risks Disinfection and Cleaning of Sorin

Heater Cooler Devices.”

       69.     The June 15, 2015, Field Safety Notice was sent “Attention: Hygiene Specialists,

Cardiac Surgery Operating Room Responsible, Risk/Safety Managers, Distributors, Clinicians,

Perfusionist and other users of these devices.”

       70.     The June 15, 2015 Field Safety Notice states as follows:

       “Sorin has become aware that the actual disinfection practices and the water
       maintenance that some users have been performing are not always conducted
       according to our Instructions for Use. Without vigilant performance of the
       disinfection and maintenance procedures per the Instructions for Use, organisms
       can multiply in a heater cooler device and potentially form biofilm. The biofilm
       provides an opportunity for bacteria, including Mycobacteria, to colonize within
       the device. Once colonized, there is a possibility that bacteria can become
       aerosolized when the heater cooler device is operated and serve as a source for
       contamination.”

       71.     The June 15, 2015, Field Safety Notice also provided customers with updated

Instructions for Use, dated February 2015, regarding disinfection and maintenance procedures.

       72.     In July 2015, the Bavarian Health and Food Safety Authority conducted an on-site

investigation of Defendants' Munich, Germany manufacturing facility. Environmental samples

were taken from the production line, on-site tap water, and from a used and disassembled heater-

cooler device in the Defendants' service center. Six of twenty samples obtained were positive for

mycobacteria chimaera.

       73.     On July 15, 2015, Defendants issued a Class II Recall of the Sorin 3T Heater-

Cooler System's instructions for use ("IFU") because of "[p]otential colonization of organism,

including Mycobacteria, in Sorin Heater Cooler Devices, if proper disinfection and maintenance

is not performed per instructions for use."



                                                  13
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.14 Page 14 of 37




       74.     The recall directed customers to follow the new cleaning and disinfection

procedures outlined the Field Safety Notice issued by the Defendants' Director of Quality

Assurance on June 15, 2015.

       75.     According to this Field Safety Notice, the company's hygiene concept was

"enhanced" by introducing the following modifications:

                  a. Use filtered tap water when filling the device

                  b. To make disinfection easier, switch from three different cleaning

                      procedures (every five days, every two weeks and every three months), to

                      just two (every seven days and every fourteen days)

                  c. The option to use peracetic acid instead of Clorox for disinfection

                  d. Use hydrogen peroxide in low dose for device preservation

                  e. Include all external turbing, bottles, and buckets in the disinfection process

                  f. Change to polyethylene tubing that meets national drinking water

                      standards, and

                  g. Unused heater-coolers should be disinfected weekly

       76.     On or about August 6, 2015, Sorin Group Deutschland authored a letter, entitled,

“Update to the Field Safety Notice for Heater-Cooler System 3T.”

       77.     According to the letter, “the Heater-Cooler System 3T Operating Instructions

provided with the Field Safety Notice dated June 15, 2015, were intended for distribution to

English speaking countries in the European Union (EU) rather than for the United States.”

       78.     Attached to the August 6, 2015, letter were the updated Instructions for Use for

devices used in the United States.




                                               14
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.15 Page 15 of 37




       79.     Upon information and belief, Defendants knew or should have known that design

and/or manufacturing defects in their Sorin 3T System made it susceptible to NTM colonization,

regardless of the cleaning and disinfection procedures used.

       80.     On or about October 15, 2015, the FDA issued a Safety Communication warning

hospitals and health care professionals of the association between heater-cooler devices and

NTM infections.

       81.     In this Safety Communication, the FDA explained that it had received thirty-two

Medical Device Reports of infections associated with heater-cooler device contamination.

       82.     On October 21, 2015, the U.S. Centers for Disease Control and Prevention

("CDC") issued an Interim Practical Guidance communication to raise awareness among health

departments, healthcare facilities and providers of the association between NTM infections and

the use of heater-cooler devices.

       83.     On or about December 11, 2015, the Pennsylvania Department of Health issued a

Health Advisory on NTM infections among patients undergoing open-heart surgeries.

       84.     According to the Health Advisory, “epidemiological and microbiological findings

from investigations in Europe and Pennsylvania convincingly support the conclusion that

exposure to contaminated HCUs [heater-cooler units] is associated with NTM infection among

patients undergoing open heart surgery on CPB [cardiopulmonary bypass].”

       85.     On December 29, 2015, the FDA issued a Warning Letter to Defendants, which

stated that its inspection of Sorin's facilities in Germany and Colorado revealed that the Sorin 3T

Heater-Cooler System devices had been "adulterated," meaning the "methods used in , or the

facilities or controls used for, their manufacture, packing, storage, or installation [were] not in




                                                15
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.16 Page 16 of 37




conformity with the current good manufacturing practice requirements of the Quality System

regulation found at Title 21, Code of Federal Regulations (CFR) Part 820."

       86.    In this Warning Letter, the FDA noted several other violations, including:

                  a. Failure to establish and maintain procedures for the identification,

                      documentation, validation or, where appropriate, verification, review, and

                      approval of design changes before their implementation, as required by 21

                      CFR 820.30(i)

                  b. Failure to validate a process, with a high degree of assurance and

                      approved according to established procedures, a process where results

                      cannot be fully verified by subsequent inspection and test, as required by

                      21 CFR 820.75(a)

                  c. The devices were misbranded in that Sorin failed or refused to furnish

                      material or information respecting the device that is required by or under §

                      519 of the Act, 21 USC 360i and 21 CFR Part 803 – Medical Device

                      Reporting.

                  d. Failure to adequately develop, implement, and maintain written MD

                      procedures, as required by 21 CFR 803.17

                  e. Defendants' Sorin 3T System was misbranded due to its failure to notify

                      the agency of its intent to introduce the device into commercial

                      distribution as required by § 510(k) of the Act, 21 USC §360(k); and

                  f. Failure to notify the agency of significant labeling changes that affected

                      the safety and effectiveness of the device (e.g. distributing the device with




                                               16
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.17 Page 17 of 37




                      modified instructions for use with respect to the operating, maintaingn,

                      cleaning, and disinfecting of the device, among other modifications)

       87.     On March 17, 2016, a Class II recall of the Sorin 3T Heater-Cooler System was

issued. This recall covers 1,125 devices.

       88.     The FDA "determined cause" for the recall is "device design."

       89.     In April 2016, a Euro Surveillance study following environmental investigations

conducted between July 2014 and June 2015 determined that certain Sorin 3T Heater-Cooler

Systems manufactured at Defendants' Munich, Germany production facility were contaminated

with NTW on the production line or elsewhere at Defendants' manufacturing facility.

       90.     On June 1, 2016, an FDA Safety Communication following the Euro Surveillance

findings noted that "this paper suggests a direct link between the M chimaera to which European

patients were exposed and became infected during open-chest cardian curger, and one specific

heater-cooler model – the Sorin 3T Heater-Cooler System." The FDA cautioned U.S. purchasers

of the Sorin 3T Heater-Cooler System that if they purchased their unites before September 2014,

they may have been shipped from Defendants' factory contaminated with M. chimaera.

       91.     In June 2016, a study published in the Journal of Emerging Infectious Diseases

confirmed the airborne transmission of NTM via Sorin 3T Heater-Cooler Systems due to the

ability of the System's exhaust fan to disrupt the ultra clean air ventilation systems of operating

rooms. According to the study, aerosolization from the Sorin 3T Heater-Cooler System carried

Mycobacterium chimaera particles a distance of up to 5 meters from the device.

       92.     On June 2-3 2016, the FDA hosed a Circulatory System Devices Panel for the

Medical Devices Advisory Committee to address the public health risk posed by heater-cooler

devices, and in particular, the Sorin 3T Heater-Cooler System.



                                                17
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.18 Page 18 of 37




       93.     During this Panel, the FDA noted that nearly 90% of the Medical Device Reports

that it received between January 2010 and February 2016 citing device contamination and patient

infection were attributed to the Sorin 3T Heater-Cooler System.

       94.     During this Panel, Defendants' representatives admitted that the Defendants were

in the process of retrofitting Sorin 3T Heater-Cooler Systems with new design features,

including, but not limited to, changing tubing materials from PVC to polyethylene to limit

biolfilm contamination and introduction plugs in the water circuit to prevent sitting water.

       95.     On October 13, 2016, the CDC released the results of genome sequencing studies

confirming that patients infected in Pennsylvania and Florida were directly linked to Defendants'

Munich manufacturing site.

       96.     That same day, the FDA issued an updated Safety Communication instructing

hospitals throughout the country to discontinue using Sorin 3T Heater-Cooler Systems

manufactured before September 14, 2016 due to evidence of "point source contamination at the

at the production site."

       97.     Studies published in 2017 concluded that the Sorin 3T Heater-Cooler Systems

were most likely contaminated with M. Chimaera during manufacturing and that all M.

Chimaera infections have been attributed to the Sorin 3T Heater-Cooler System.

       Factual Allegations Specific to this Case

       98.     On September 5, 2014, Decedent underwent surgery at the University of

Michigan Health System. During this surgery, Decedent's surgeon used Defendants' Sorin 3T

Heater-Cooler System to provide cooling and re-warming of Decedent's blood.

       99.     On or about August 27, 2017, Decedent was diagnosed with sepsis and

staphylococcus aureus bacteremia.



                                                18
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.19 Page 19 of 37




          100.   On September 8, 2017, Decedent passed away.

          101.   As a direct and proximate result of Defendants’ negligence and liability-

producing conduct as described herein, Decedent acquired a bacteria infection, which ultimately

resulted in her death.

          102.   Neither Decedent nor Plaintiff was in any way responsible for Decedent's injuries.

                                             COUNT I

                                    Negligence- Design Defect

          103.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          104.   The Sorin 3T Heater-Cooler System is a product within the meaning of Michigan

products liability law.

          105.   The Sorin 3T Heater-Cooler System was expected to reach, and did reach, users

and/or consumers, including Decedent, without substantial change in the defective and

unreasonably dangerous condition in which it was sold or distributed.

          106.   Under Michigan products liability law, Defendants owed Decedent a duty to

exercise reasonable care in designing and testing the Sorin 3T Heater-Cooler System.

          107.   Defendants designed the Sorin 3T Heater-Cooler System for the purpose of

heating and cooling patient blood during major heart, lung and liver surgeries.

          108.   At all times material, the Sorin 3T Heater-Cooler System was used in a manner

intended and/or foreseeable to the Defendants.

          109.   A patient or consumer using the Sorin 3T Heater-Cooler System would

reasonably expect the device to be free fo significant defects.




                                                 19
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.20 Page 20 of 37




       110.    The Sorin 3T Heater-Cooler System, as designed by the Defendants, colonizes

bacteria.

       111.    The Sorin 3T Heater-Cooler System, as designed by the Defendants, directly

transmits bacteria to patients during invasive surgery.

       112.    The foreseeable risks of using the Sorin 3T Heater-Cooler System, particularly

severe bacterial infection and/or death, significantly outweigh the benefits conferred upon

patients using Sorin 3T Heater-Cooler System.

       113.    Reasonable alternative designs existed for the Sorin 3T Heater-Cooler System.

These alternative design would have eliminated or reduced the risk of bacterial colonization

and/or transmission of such bacteria to patients undergoing invasive surgical procedures.

       114.    Reasonable and feasible alternative designs include, but are not limited to,

measures to direct airflow away from the surgical field (i.e. a housing unit for the exhaust vent),

reducing the force at which air is vented from the Sorin 3T Heater-Cooler System to a rate of less

than 1000 cubic feet per minute, water reservoir isolation by using closed loop fluid

management, an open water design to prevent inaccessible airspace, removable lids and parts for

easy disinfection, disposable tank liners to prevent biofilm formation, and internal pasteurization

or UV features to kill bacteria.

       115.    The failure to use feasible, reasonable alternative designs that eliminate bacterial

colonization and the aerosolization of bacteria into the ambient air of operating rooms renders

the Sorin 3T Heater-Cooler System unreasonably unsafe.

       116.    Defendants knew or should have known that NTM or other harmful bacteria were

likely to colonize within the Sorin 3T Heater-Cooler System and be spread to patients during

surgery through the system's exhaust vents.



                                                20
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.21 Page 21 of 37




          117.   Decedent's bacteria infection was caused by Defendants’ conduct as follows:

                 a.     Failing to conduct adequate safety and efficacy testing before placing the

                 Sorin 3T Heater-Cooler System into the stream of commerce;

                 b.     Failing to timely establish procedures for reviewing the design of the

                 Sorin 3T Heater-Cooler System after receiving information that patients were

                 developing bacterial infections as a result of surgeries using the Sorin 3T Heater-

                 Cooler System;

                 c.     Failing to timely establish procedures for validation or, where appropriate,

                 review and approval of design change orders for the Sorin 3T Heater-Cooler

                 System before their implementation as required under 21 CFR 820.30(i); and

                 d.     Failing to design or redesign the Sorin 3T Heater-Cooler System to

                 eliminate or mitigate bacterial colonization and/or transmission of such bacteria.

          118.   Decedent was proximately harmed by the design defects in the Sorin 3T Heater-

Cooler System, as described above

          WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demands judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                                 COUNT II

                                      Negligence- Warnings Defects

          119.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.



                                                  21
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.22 Page 22 of 37




       120.    The Sorin 3T Heater-Cooler System is a product within the meaning of Michigan

products liability law.

       121.    The Sorin 3T Heater-Cooler System was expected to reach, and did reach, users

and/or consumers, including Decedent, without substantial change in the defective and

unreasonably dangerous condition in which it was sold or distributed.

       122.    Defendants owed to Decedent a duty to exercise reasonable care in marketing,

advertising, promoting, distributing and/or selling the Sorin 3T Heater-Cooler System.

       123.    Defendants marketed, advertised, and promoted the Sorin 3T Heater-Cooler

System for the purpose of heating and cooling patient blood during major heart, lung and liver

surgeries.

       124.    At all times material, the Sorin 3T Heater-Cooler System was used in a manner

intended and/or foreseeable to the Defendants.

       125.    A reasonable patient or consumer of the Sorin 3T Heater-Cooler System would

expect that the device be free of significant defects.

       126.    The Sorin 3T Heater-Cooler System colonizes bacteria, including M. Chimaera,

and directly transmits such bacteria to patients during invasive surgery.

       127.    Defendants knew or should have known that NTM, or other harmful bacteria were

likely to colonize within the Sorin 3T Heater-Cooler System and could be spread to patients

during surgery through the exhaust vent.

       128.    The foreseeable risks of using the Sorin 3T Heater-Cooler System, particularly

severe bacterial infection and/or death, significantly outweigh the benefits conferred upon

patients using the Sorin 3T Heater-Cooler System.

       129.    Decedent's infection was caused by Defendants’ conduct as follows:



                                                 22
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.23 Page 23 of 37




               a) Failing to provide proper cleaning and disinfection procedures for the Sorin
                  3T Heater-Cooler System;

               b) Failing to conduct proper validation studies to demonstrate the safety and

                   efficacy of cleaning and disinfection procedures for the Sorin 3T Heater-

                   Cooler System;

               c) Failing to warn patients like Decedent and/or purchasers of the Sorin 3T

                   Heater-Cooler System that the System colonized bacteria and unnecessarily

                   transmitted it into the ambient air of operating rooms;

               d) Failing to timely notify known purchasers of the Sorin 3T Heater-Cooler

                   System that patients could be exposed to bacteria.

               e) Failing to timely alert hospitals and patients to promptly test for bacterial

                   infections when patients present with fever, pain, night sweats, joint and

                   muscle pain, weight loss and fatigue after surgery using the Sorin 3T Heater-

                   Cooler System

                f) Failing to timely notify known purchasers of the Sorin 3T Heater-Cooler

                   System to relocate the device to a location outside of the operating room

                   during surgery to prevent patient transmission of NTM.


       130.    Decedent was proximately harmed by the warnings defects in the Sorin 3T

Heater-Cooler System as described above.

       WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of




                                               23
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.24 Page 24 of 37




the State of Michigan, - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                                COUNT III

                                 Strict Liability – Manufacturing Defect

          131.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          132.   The Sorin 3T Heater-Cooler System is a product within the meaning of Michigan

products liability law,

          133.   The Sorin 3T Heater-Cooler System was expected to reach, and did reach, users

and/or consumers, including Decedent, without substantial change in the defective and

unreasonably dangerous condition in which it was sold or distributed.

          134.   Defendants manufactured the Sorin 3T Heater-Cooler System for the purpose of

heating and cooling patient blood during major heart, lung and liver surgeries.

          135.   At all times material, the Sorin 3T Heater-Cooler System was used in a manner

intended and/or foreseeable to the Defendants.

          136.   A reasonable patient or consumer of the Sorin 3T Heater-Cooler System would

expect that the device be free of significant defects.

          137.   The Sorin 3T Heater-Cooler System, as manufactured by the Defendants, was

contaminated with M. Chimaera.

          138.   The Sorin 3T Heater-Cooler System, as manufactured by the Defendants, directly

transmitted M. Chimaera to Decedent, during her invasive heart surgery.




                                                 24
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.25 Page 25 of 37




       139.    The foreseeable risks of using the Sorin 3T Heater-Cooler System, particularly

severe bacterial infection and/or death, significantly outweigh the benefits conferred upon

patients using the Sorin 3T Heater-Cooler System.

       140.    Decedent's infection and subsequent death was caused by Defendants’ conduct as

follows:

                  a. Failing to timely establish procedures or practices to prevent the Sorin 3T

                        Heater-Cooler System from being contaminated with M. Chimaera on the

                        production line or elsewhere at Defendants’ production facilities

                  b. Manufacturing and selling the Sorin 3T Heater-Cooler System with M.

                        Chimaera contamination that occurred on the production line or elsewhere

                        at Defendants’ production facilities; and

                  c. Failing to ensure proper workmanship, materials and labeling for the Sorin

                        3T Heater-Cooler System.

       141.    Decedent was proximately harmed by the manufacturing defects in the Sorin 3T

Heater-Cooler System as described above.

       WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.




                                                 25
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.26 Page 26 of 37




                                           COUNT IV

                          Strict Liability/Negligence – Failure to Warn

         142.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herin.

         143.   At the time that Sorin 3T Heater-Cooler System left the possession ad control of

the Defendants, it was in a defective condition and unreasonably dangerous because it contained

warnings and instructions that were inadequate to alert consumers, include the University of

Michigan Health System and Decedent, to the risks of the product's use.

         144.   Defendants failed to timely, properly, and adequately warn consumers, such as

Decedent or her health care providers, as to the material risks of using the Sorin 3T Heater-

Cooler System.

         145.   Defendants failed to timely, properly, and adequately warn consumers, such as

Decedent or her healthcare provides as to a sufficiently save method of maintaining and

disinfecting the Sorin 3T Heater-Cooler System.

         146.   Defendants knew or should have known about the risk of harm based on the

scientific, technical, and medical information reasonably available at the time that the Sorin 3T

Heater-Cooler System left the their control.

         147.   The Sorin 3T Heater-Cooler System's danger constituted a latent defect that gave

rise to a post-sale duty to warn.

         148.   Had the Defendants provided adequate warning, Decedent would not have

consented to the use of the Sorin 3T Heater-Cooler System during her surgery.

         149.   The Defendant's failure to adequately warn Decedent about the material risk of

their product caused Decedent's death.



                                                26
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.27 Page 27 of 37




          WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                                COUNT V

                                                Negligence

          150.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          151.   Defendants owed a duty to consumers and the general public, who are the

foreseeable end-users of the product, and specifically to Decedent, to use reasonable care in the

manufacture, design, construction, formulation, testing, preparation, assembly, selling,

advertising, packaging, labeling, and distribution of the Sorin 3T Heater-Cooler Device.

          152.   Defendants breached their duty of care and were negligent in one or more of the

following ways:

                    a. Failing to ensure that the Sorin 3T Heater-Cooler System was safe;

                    b. Failing to design the Sorin 3T Heater-Cooler System so as to avoid an

                        unreasonable risk of harm to persons undergoing procedures during which

                        the device was used;

                    c. Failing to manufacture the Sorin 3T Heater-Cooler System so as to avoid

                        an unreasonable risk of harm to persons undergoing procedures during

                        which the device was used;




                                                 27
Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.28 Page 28 of 37




             d. Failing to design and/or manufacture the Sorin 3T Heater-Cooler System

                without defects;

             e. Failing to use reasonable care in designing and/or manufacturing the Sorin

                3T Heater-Cooler System so as to avoid the likelihood that the device

                could harbor and/or grow bacteria, including mycobacteria chimaera;

             f. Failing to use reasonable care in designing and/or manufacturing the Sorin

                3T Heater-Cooler System so as to avoid contamination of the device;

             g. Failing to use reasonable care in designing and/or manufacturing the Sorin

                3T Heater-Cooler System so as to prevent the formation of biofilm within

                the device;

             h. Failing to use reasonable care in designing and/or manufacturing the Sorin

                3T Heater-Cooler System so as to avoid bacteria located within the device

                becoming aerosolized when the device is operated;

             i. Failing to use reasonable care in designing and/or manufacturing the Sorin

                3T Heater-Cooler System so as to avoid bacterial contamination of the

                device when cleaned and/or disinfected;

             j. Failing to use reasonable care in developing and validating a safe and

                effective cleaning and disinfection protocol for the Sorin 3T Heater-

                Cooler System;

             k. Failing to use reasonable care in the testing of the Sorin 3T Heater-Cooler

                System so as to avoid an unreasonable risk of harm to persons undergoing

                procedures during which the device was used;




                                         28
Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.29 Page 29 of 37




             l. Failing to use reasonable care in inspecting the Sorin 3T Heater-Cooler

                System so as to avoid an unreasonable risk of harm to persons undergoing

                procedures during which the device was used;

             m. Failing to use reasonable care in instructing and/or warning health care

                providers and/or consumers of risks associated with the Sorin 3T Heater-

                Cooler System so as to avoid an unreasonable risk of harm to persons

                undergoing procedures during which the device was used;

             n. Failing to use reasonable care in instructing and/or warning health care

                providers and/or consumers that the Sorin 3T Heater-Cooler System could

                harbor and/or grow bacteria, including mycobacteria chimaera;

             o. Failing to use reasonable care in instructing and/or warning health care

                providers and/or consumers that bacteria can contaminate the Sorin 3T

                Heater-Cooler System and become aerosolized when the device is

                operated;

             p. Failing to use reasonable care in instructing and/or warning health care

                providers and/or consumers that bacteria within the Sorin 3T Heater-

                Cooler System can become aerosolized, creating a condition in which

                bacteria may come in contact with a patient and contaminate the surgical

                site;

             q. Failing to take reasonable measures to instruct and/or warn health care

                providers of proper cleaning and/or disinfection procedures for the Sorin

                3T Heater-Cooler System;




                                         29
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.30 Page 30 of 37




                   r. Failing to take reasonable measures to instruct and/or warn health care

                       providers and/or consumers that its IFU regarding cleaning and/or

                       disinfection procedures for the Sorin 3T Heater-Cooler System are

                       inadequate;

                   s. Failing to take reasonable measures to instruct and/or warn health care

                       providers and/or consumers that its updated IFU regarding cleaning and/or

                       disinfection procedures for the Sorin 3T Heater-Cooler System are

                       inadequate;

                   t. Failing to timely, properly and/or adequately warn health care providers

                       and/or consumers of the safety issues related to the Sorin 3T Heater-

                       Cooler System;

                   u. Failing to timely, properly and/or adequately warn health care providers of

                       proper cleaning and/or disinfection procedures for the Sorin 3T Heater-

                       Cooler System;

       153.    Despite the fact that the Defendants knew or should have known that the Sorin 3T

Heater-Cooler System posed a serious risk of harm to patients, they continued to manufacture

and market the Sorin 3T Heater-Cooler System for use in health care facilities.

       154.    Defendants knew or should have known that patients, including Decedent, would

suffer foreseeable injury as a result of their failure to exercise ordinary care, as described above.

       155.    Defendants' failure to exercise reasonable care in the design, manufacture,

marketing, warning, distribution, and/or labeling of the Sorin 3T Heater-Cooler System was a

direct, proximate, and producing cause of Decedent's death.




                                                  30
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.31 Page 31 of 37




          156.   Defendants' negligence, set forth above, increased the risk of harm to Decedent

and was a direct and proximate cause of her death.

          157.   As a direct and proximate result of Defendants' inaction and action, as set forth

above, Plaintiff sustained severe and permanent injuries.

          WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan, - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                            COUNT VI

                                         Negligence per se

          158.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          159.   The Stockert 3T is a medical device used during open-heart surgeries, which

could expose patients to potential dangers. Defendants are presumed to understand the risks

posed by its device.

          160.   Defendants had a duty to use reasonable care in the manufacture, design,

construction, formulation, testing, preparation, assembly, selling, advertising, packaging,

labeling, and warning of the Sorin 3T Heater-Cooler System.

          161.   As part of its duty to use reasonable care, Defendants was obligated to follow

public laws and regulations enacted to protect the safety of persons such as Decedent, including

21 U.S.C. §§ 351(h), 352(o), and 352(t)(2).




                                                 31
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.32 Page 32 of 37




       162.    The Sorin 3T Heater-Cooler Systems are misbranded pursuant to 21 U.S.C. §

351(h), in that the methods used in, or the facilities or controls used for, their manufacture,

packing, storage, or installation are not in conformity with good manufacturing practice

requirements as stated in 21 C.F.R. Part 820.

       163.    Defendants violated 21 C.F.R. § 820.30(i) in that it failed to establish

and maintain procedures for the identification, documentation, validation, verification, review,

and approval of design changes before their implementation; procedures which, upon

information and belief, would have identified problems associated with the device long before

problems were first reported.

       164.    Specifically, Defendants did not ensure that its updated IFU related to cleaning

and/or disinfecting the Sorin 3T Heater-Cooler System were adequate.

       165.    Defendants violated 21 C.F.R. § 820.75(a) in that it failed to adequately validate

or verify a process with a high degree of assurance and according to established procedures, after

it had implemented a new cleaning, drying, and disinfection process.

       166.    Additionally, Defendants did not perform adequate monitoring of manufactured

devices after the new cleaning, drying, and disinfection process was implemented

       167.    The Sorin 3T Heater-Cooler Systems are misbranded pursuant to 21 U.S.C. §

352(t)(2), in that Defendants failed or refused to furnish material or information respecting the

device that is required under 21 U.S.C. § 360(i) and 21 C.F.R. Part 803.

       168.    Specifically, Defendants failed to adequately develop, implement, and maintain

written Medical Device Reporting (MDR) procedures; procedures which, upon information and

belief, would have provided notice of deficiencies of the device at an earlier point in time.




                                                 32
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.33 Page 33 of 37




       169.     The Sorin 3T Heater-Cooler Systems are misbranded pursuant to 21 U.S.C. §

352(o), in that Defendants did not notify the FDA of its intent to introduce the device into

commercial distribution, as required under 21 U.S.C. § 360(k).

       170.     The Sorin 3T Heater-Cooler Systems are misbranded pursuant to 21 U.S.C. §

352(t)(2), in that Defendants failed or refused to furnish material or information respecting the

device that is required under 21 U.S.C. § 360(i) and 21 C.F.R. Part 806

       171.     Specifically, Defendants failed to submit a written report to the FDA of any

correction or removal of a device initiated to remedy a violation of the act caused by the device,

which may present a risk to health.

       172.     Defendants did not submit a written report to the FDA of its updated IFU

detailing the new cleaning and disinfection procedure.

       173.     Defendants had an obligation to not violate the law in manufacturing, designing,

testing, inspecting, labeling, packaging, marketing, and selling the Sorin 3T Heater-Cooler

System.

       174.     Defendants failed to meet the standard of care set by the above statutes and

regulations, which were intended for the benefit of patients, such as Decedent, making

Defendants liable to Plaintiff. Because Defendant violated the above referenced duties, it is per

se negligent.

       175.     Defendants’ negligence increased the risk of harm to Plaintiff and proximately

caused Plaintiff’s injuries and damages.

       WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of



                                                33
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.34 Page 34 of 37




the State of Michigan, - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                               COUNT XII

                                   Breach of Express Warranty

          176.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          177.   The Defendants warranted, both expressly and impliedly, through its marketing,

advertising, distributors, and sales representatives, that the Sorin 3T Heater-Cooler System was

of merchantable quality, and fit for the ordinary purposes and uses for which it was sold.

          178.   During Decedent's surgery, the Sorin 3T Heater-Cooler System was being used

for the original purposes for which it was approved and intended.

          179.   The Defendants are aware that health care providers and patients, including

Decedent, would (and did) rely upon these representations made by the Defendants when

choosing, purchasing, and using its products, including the Sorin 3T Heater-Cooler System.

          180.   Due to the defective and unreasonably dangerous design, labeling, manufacturing,

and distribution of the Sorin 3T Heater-Cooler System – all of which was in violation of

statutory and regulatory requirements, the product was neither merchantable, nor fit for the

ordinary purposes for which it was sold.

          181.   The Sorin 3T Heater-Cooler System presented an unreasonable risk of injury to

patients, including Decedent, during its foreseeable use.

          182.   The Defendants' negligence and statutory and regulatory violations, and the

product's defective design, constituted a breach of the Defendant's express and implied




                                                 34
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.35 Page 35 of 37




warranties, and such breaches were the direct and proximate cause of the incident and injuries to

the Decedent.

          WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan, - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                               COUNT VIII

                                       Breach of Implied Warranty

          183.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          184.   The Defendants warranted, both expressly and impliedly, through its marketing,

advertising, distributors, and sales representatives, that the Sorin 3T Heater-Cooler System was

of merchantable quality, and fit for the ordinary purposes and uses for which it was sold.

          185.   During Decedent's surgery, the Sorin 3T Heater-Cooler System was being used

for the original purposes for which it was approved and intended.

          186.   The Decedent, individually and/or by and through her healthcare provider, relied

upon Defendants' implied warranties of merchantability in consenting to have her surgery

performed with the assistance of the Sorin 3T Heater-Cooler System.

          187.   Defendants breached these implied warranties of merchantability because the

Sorin 3T Heater-Cooler System was neither merchantable nor suited for the intended uses as

warranted.




                                                 35
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.36 Page 36 of 37




          188.   Defendants' breach of implied warranties resulted in the use of an unreasonably

dangerous and defective product during Decedent's surgery.

          189.   As a direct and proximate result of the Defendants' breach of implied warranties

and violations of statute and regulation, the Decedent contracted a fatal bacterial infection.

          WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,

severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan, - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.

                                            COUNT IX

                                Wrongful Death – MCLA 600.2922

          190.   Plaintiffs incorporate by reference the preceding paragraphs as if fully set forth

herein.

          191.   Plaintiff, Kerry Nagy, as Personal Representative of the Estate of Sophia Nagy,

brings his action on behalf of the survivors/beneficiaries of the Decedent under the Michigan

Wrongful Death Statute, M.C.L.A. 600.2922, and claims all damages available pursuant to the

Act as a result of the death of Sophia Nagy.

          192.   Decedent Sophia Nagy died.

          193.   Decedent's death was caused by the wrongful act, neglect, or fault of Defendants.

          194.   Defendants' neglect, wrongful act, or fault was such that, if death had not ensued,

Decedent would have been able to maintain an action to recover damages against Defendants.

          WHEREFORE, Plaintiff, as Executor of Decedent's Estate and Decedent's Personal

Representative, demand judgment against Defendants, individually, jointly, vicariously,



                                                 36
 Case 1:20-cv-00874-JTN-RSK ECF No. 1 filed 09/08/20 PageID.37 Page 37 of 37




severally, and/or in the alternative, for such damages as may be permitted pursuant to the laws of

the State of Michigan, - together with interest thereon, costs, and attorneys’ fees – in an amount

greater than $75,000.


                                    PRAYER FOR RELIEF


       Plaintiff, Kerry Nagy, requests that the Court enter judgment against the defendants as

follows:

           A. An award of compensatory and punitive damages, costs, and reasonable attorneys'

               fees, as permitted by law.

           B. An aware of pre-judgment and post-judgment interest, as provided by law.

           C. Leave to amend this Complaint to conform to the evidence produced at trial.

           D. Such as relief as may be appropriate under the circumstances.

                                      DEMAND FOR JURY

       Plaintiff demands a trial by jury on all issues triable.

                                               Respectfully submitted,

                                               VARNUM LLP
                                               Attorneys for Plaintiff


Dated: September 8, 2020                       By:___/s/ Brion B. Doyle___________________
                                                     Adam J. Brody (P62035)
                                                     Brion B. Doyle (P82070)
                                               BUSINESS ADDRESS & TELEPHONE:
                                                     Bridgewater Place
                                                     P.O. Box 352
                                                     Grand Rapids, MI 49501-0352
                                                     (616) 336-6000




                                                 37
